456 F.2d 99
UNITED STATES of America, Appellant,v.Joseph Michael PASTORE and Frank Paul De Angelis, Appellees.
No. 382, Docket 71-1450.
United States Court of Appeals,Second Circuit.
Argued Jan. 10, 1972.Decided Feb. 28, 1972.

David G. Trager, Asst. U. S. Atty., E. D. N. Y.  (Robert A. Morse, U. S. Atty., E. D. N. Y., and Edward R. Korman, Asst. U. S. Atty., of counsel), for appellant.
Nathan Kestnbaum, New York City, for appellee Pastore.
H. Elliot Wales, New York City, for appellee De Angelis.
Before MEDINA, KAUFMAN and TIMBERS, Circuit Judges.
PER CURIAM:


1
The government asks us to overrule our recent decision in United States v. Price, 447 F.2d 23, 29 (2d Cir. 1971), holding that a defendant charged with possession of stolen goods ipso facto has standing to move for suppression of evidence seized in violation of the fourth amendment.


2
We all agree that we should follow the Price decision which decided this issue and which followed Jones v. United States, 362 U.S. 257, 80 S.Ct. 725, 4 L.Ed.2d 697 (1960).  The Supreme Court has granted certiorari to the Sixth Circuit in United States v. Combs, 446 F.2d 515 (6th Cir. 1971), and will consider the precise issue.  Judge Medina is of the view that the facts in the case we are now deciding seem to be stronger for the government's position than those in Combs, and that he believes Jones is distinguishable.


3
Affirmed.